Citation Nr: 1000215	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for arthritis of the 
back with severe muscle spasm.

3.  Entitlement to service connection for arthritis of the 
neck. 

4.  Entitlement to service connection for arthritis of the 
right shoulder. 

5.  Entitlement to service connection for arthritis of the 
right arm.

6.  Entitlement to service connection for arthritis in the 
right leg.

7.  Entitlement to service connection for arthritis of the 
left leg.

8.  Entitlement to service connection for arthritis of the 
left arm.

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
numbness of the right arm.

10.  Whether the reduction of the disability evaluation from 
40 percent to 20 percent effective May 1, 2005, for the 
service-connected thoracic outlet syndrome, status post 
surgical repair, with peripheral median and ulnar neuropathy, 
left with symptoms of spinal accessory nerve damage, was 
proper, to include entitlement to an evaluation in excess of 
20 percent for the period beginning May 1, 2005.

11.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected intercostal brachial neuritis, 
left, with bicipital tendonitis and left acromioclavicular 
strain with degenerative arthritis of the shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The Veteran served on active duty from June 1984 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified at a video conference hearing before 
the undersigned Veteran's Law Judge in January 2009.  At the 
hearing, the Veteran withdrew his appeal regarding the issue 
of entitlement to service connection for hepatitis C.

The Veteran also raised several issues at his hearing.  He 
testified that he experienced chest pains and breathing 
difficulties that he related as residuals for the removal of 
his first rib in service.  (Transcript pp. 7, 19).  He also 
said he had paralysis of his left vocal cord.  (Transcript p. 
7).  These issues have not been developed or certified on 
appeal to the Board.  They are referred to the RO for such 
further development as may be necessary.

The issues of entitlement to service connection for arthritis 
of the back, neck, right shoulder, right arm, right leg, left 
leg, and left arm are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2009, prior to the promulgation of a decision 
in the appeal of the issue of entitlement to service 
connection for hepatitis C, the Veteran notified the Board 
that a withdrawal of this issue on appeal was requested.

2.  The Veteran was previously denied service connection for 
a nerve impairment of the right arm, characterized as carpal 
tunnel syndrome (CTS) of the right arm, by an RO decision 
dated in January 1994.  This is the last final denial on any 
basis.

3.  Evidence received since the January 1994 decision is new, 
but is not material as it does not raise a reasonable 
possibility of substantiating the underlying claim to 
establish entitlement to service connection for numbness of 
the right arm.  

4.  The Veteran was granted service connection for thoracic 
outlet syndrome, status post surgical repair, with peripheral 
median and ulnar neuropathy, left with symptoms of spinal 
accessory nerve damage, with a 40 percent rating in April 
1993.

5.  The Veteran was afforded due process in the proposed 
reduction and actual reduction of his disability rating in 
February 2005.

6.  The evidence of record does not show that the Veteran's 
thoracic outlet syndrome, status post surgical repair, with 
peripheral median and ulnar neuropathy, left with symptoms of 
spinal accessory nerve damage improved to warrant the 
reduction of his 40 percent disability rating and the rating 
should be restored from May 1, 2005.

7.  The Veteran's thoracic outlet syndrome, status post 
surgical repair, with peripheral median and ulnar neuropathy, 
left with symptoms of spinal accessory nerve damage is 
manifested by complaints of pain, numbness, and tingling in 
the left arm.  It is not manifested by complete paralysis of 
either the median or ulnar nerves.

8.  The Veteran's intercostal brachial neuritis, left, with 
bicipital tendonitis and left acromioclavicular strain with 
degenerative arthritis of the shoulder disability is 
manifested by subjective evidence of great pain, limitation 
of motion and weakness.  The objective evidence reflects that 
he has limitation of motion to at least midway between the 
side and shoulder, and pain on motion.  There is x-ray 
evidence of degenerative arthritis of the acromioclavicular 
joint.  The disability is not manifested by limitation of 
motion to within 25 degrees of the side.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for hepatitis C have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  New and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for numbness of the right arm has not been received.  
38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Restoration of the 40 percent rating assigned for the 
Veteran's service-connected thoracic outlet syndrome, status 
post surgical repair, with peripheral median and ulnar 
neuropathy, left with symptoms of spinal accessory nerve 
damage is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.105, 3.344 (2009).

4.  The criteria for a disability rating in excess of 40 
percent for service-connected thoracic outlet syndrome, 
status post surgical repair, with peripheral median and ulnar 
neuropathy, left with symptoms of spinal accessory nerve 
damage, have not been met for any period of time that is 
covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.124, 4.124a, Diagnostic 
Code 8515 (2009).

5.  The criteria for a disability rating in excess of 20 
percent for service-connected intercostal brachial neuritis, 
left, with bicipital tendonitis and left acromioclavicular 
strain with degenerative arthritis of the shoulder, have not 
been met for any period of time that is covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 
5203 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from June 1984 to June 
1986.  A review of his service treatment records (STRs) for 
that period reveals that he suffered an injury to his right 
shoulder during basic training.  He fell on the shoulder 
while on the obstacle course in early August 1984.  A 
clinical assessment from August 9, 1984, was of a 1° 
acromioclavicular (A/C) separation.  Later entries noted 
continued complaints of pain.  X-rays were said to be 
negative.  A request for an orthopedic consult from August 
1984 noted a 3-4 week history of right shoulder pain 
following the fall.  The provisional diagnosis was right A/C 
joint strain.  The orthopedist noted that x-rays of the 
shoulder were negative.  Radiographic reports for two 
separate x-rays in August 1984 were within normal limits or 
said that there was a normal right shoulder.  The diagnosis 
was a 1° AC separation.  

An entry from September 4, 1984, noted that the Veteran's 
"left" shoulder was no better but there was improvement 
with the right shoulder.  The assessment at that time was 
left shoulder impingement syndrome.  On September 10, 1984, 
the Veteran was assessed as having diffuse inflammation about 
the left shoulder and rule out rotator cuff tear.  He was 
given an injection in the left shoulder.  A September 1984 
therapy consult reported a normal range of motion for the 
left shoulder.  However, the Veteran was seen with pain and 
decreased motion in October 1984.  An entry from late October 
reported that the Veteran had resolved impingement syndrome 
but inadequate rehabilitation of the left shoulder.  

A physical therapy consult from January 1985 noted that the 
Veteran fell on his right shoulder in August 1984 but had 
been receiving therapy for complaints related to the left 
shoulder.  Examination of the right shoulder was said to be 
within normal limits.  The assessment was for a left shoulder 
syndrome with a question of whether it was mechanical or due 
to an inflammatory process.  An orthopedic consult at that 
time again noted that x-rays were negative for the left 
shoulder.  There was no evidence of cervical radiculopathy.  
The assessment was left shoulder pain.  The etiology was said 
to be atypical impingement syndrome.  The Veteran was treated 
for complaints of left shoulder pain in January 1985 and that 
was the assessment for those visits.  He had a course of 
physical therapy in January 1985, to include the use of a 
transcutaneous electrical nerve stimulation (TENS) unit.  

The Veteran was seen in sick call on February 7, 1985.  He 
complained of pain in the left side of his neck and of left 
shoulder pain.  The medic's assessment was neck and shoulder 
pain.  A physician's assistant also evaluated the Veteran.  
It was noted that the Veteran played basketball several times 
a week.  The assessment at that time was malingering.  An 
entry from February 12, 1985 reported that the Veteran had a 
history that was compatible with thoracic outlet syndrome 
(TOS).  Nerve conduction velocity (NCV) studies, for both 
upper extremities, median and ulnar nerves, were conducted in 
February 1985.  The conclusion was normal NCV studies.

The Veteran claimed to have re-injured his left shoulder in a 
fall in February 1985.  He complained of continuous pain that 
radiated underneath his left arm.  The assessment was TOS and 
a contusion.  The Veteran was assessed with left bicipital 
tendonitis and TOS could not be ruled out in March 1985.  A 
number of treatments were provided without relief of the 
Veteran's pain.  He was admitted for surgical intervention in 
April 1985.  No problems involving the other extremities were 
noted in the discharge summary.  The Veteran had a left 1st 
rib resection that was meant to relieve symptoms associated 
with left TOS.  Surgical follow-up showed good progress with 
a reduction of pain and good strength in the left arm into 
August 1985.  The Veteran later reported stiffness of his 
left thumb and fingers, along with tingling.  He also said he 
felt a funny feeling in his left arm in August 1985.  This 
was noted on several additional physical therapy entries.  He 
was said to have pectoral and trapezium spasm in August 1985.  

The Veteran continued to complain of pain in the left 
shoulder and arm and rib area.  He was given a profile that 
limited upper extremity activity in January 1986.  The 
defects were noted as chronic trapezius strain, mild left 
brachial plexopathy and history of 1st rib resection, and 
intercostobrachial neuritis.  The Veteran was admitted for 
evaluation from December 1985 to January 1986.  The history 
of the original injury in August 1984 and later complaints 
and treatment were noted in the discharge summary.  The 
Veteran had a full range of motion of the neck without pain 
but with paravertebral tenderness on the left side from C5-
C7.  There was a well healed incision in the left axilla that 
was tender to palpation with mild keloid.  There were also 
trigger points over the mid-axillary line.  There was a 
decreased range of motion of the left shoulder in all planes 
secondary to pain.  There was minimal left supraspinatus 
atrophy.  There was hypalgesia and hypesthesia in the 
distribution of the left intercostobrachial nerve.  

Electromyography (EMG)/NCV testing was said to show a slowing 
of the left median nerve and the left ulnar nerve.  The 
diagnoses were chronic [left] trapezius strain, mild left 
brachioplexopathy, and history of left 1st rib resection, 
post surgical intercostal brachial neuritis, chronic 
bicipital tendonitis, and chronic AC strain.  The summary 
further noted that, unless the Veteran's pain symptoms 
improved significantly, he would most likely undergo 
proceedings for separation.

The Veteran received additional physical therapy with little 
change in his symptoms.  A medical evaluation board (MEB) was 
convened in March 1986.  The MEB narrative summary provided a 
full review of the onset of the Veteran's left arm problems, 
his complaints since then, and the treatment received.  The 
diagnoses of the MEB were:  left arm and hand pain, status 
post 1st rib resection [Diagnosis (Dg) #1], left neck and 
shoulder pain, secondary to Dg #1, left anterior chest wall 
paresthesia, secondary to Dg #1, left thumb 
metacarpophalangeal (MP) joint pain, etiology unknown, tender 
incision, left axilla, secondary to DG #1, and psychosomatic 
pain, treated, unimproved, secondary to #1.

Additional STR entries related to a recurring ganglion cyst 
on the left hand in April 1986.  It had been drained 
previously but returned.  The Veteran complained of pain on 
the dorsum of the hand.  The assessment was left hand 
ganglion.

The Veteran submitted a claim for VA disability compensation 
benefits relating to his rib resection and a growth on a toe 
in August 1986.  The Veteran was granted service connection 
for residuals of a 1st rib resection with intercostal 
brachial neuritis, bicipital tendonitis, and A/C strain of 
the minor arm in December 1986.  He was given a 20 percent 
rating for his disability.  He was also granted service 
connection for a ganglion cyst of the left hand and given a 
noncompensable disability rating.  The left shoulder 
disability was rated by analogy under Diagnostic Codes 8599-
5201 for limitation of motion of the left shoulder.  See 
38 C.F.R. §§ 4.20, 4.71a.  The ganglion cyst was rated under 
Diagnostic Codes 5099-5020.  Id.  

The Veteran was scheduled for routine follow-up examinations 
on several occasions but failed to report.  He was examined 
in May 1989.  Based on the results of the examination, the RO 
issued a rating decision that proposed to reduce the 
Veteran's 20 percent rating for 1st rib resection with 
intercostal brachial neuritis, bicipital tendonitis, and A/C 
strain of the minor arm to 10 percent in June 1989.

The Veteran's reduction of his 20 percent rating to 10 
percent was made effective September 1, 1989.  The Veteran 
appealed.  The Board issued a decision that affirmed the 
reduction and denied an increased rating for the left 
shoulder disability in August 1990.

The RO granted a separate rating for the removal of the 
Veteran's rib in March 1991.  He was granted a 10 percent 
rating under Diagnostic Code 5297 for the disability.

The Veteran sought an increased rating for his ganglion cyst 
disability in October 1991.  VA treatment records for the 
period from July 1990 to September 1991 show that he 
complained of pain in his left wrist in July 1990.  An NCV 
study from September 1990 tested the median and ulnar nerves 
of both arms.  The results were said to be normal.  In August 
1991 he was diagnosed with localized tenosynovitis of the 
left wrist.  

The Veteran's disability rating for a ganglion cyst of the 
left hand was increased to 10 percent in November 1991.  

The Veteran sought an increased rating for his left shoulder 
disability in January 1993.  VA records for the period from 
April 1991 to April 1993 were obtained.  A January 1992 entry 
noted complaints of swelling of the left shoulder.  There was 
no evidence of radicular signs or symptoms.  A neurology 
consult was recommended to rule out reflex sympathetic 
dystrophy (RSD).  Another entry from August 1992 noted that 
the Veteran said he sometimes had pain that moved up his left 
arm to his shoulder and neck and other times it would move 
down his arm after turning his neck.  He complained of a 
tingling in his left hand.  The impression at the time was 
possible synovitis of the left wrist.  He was seen in the 
orthopedic clinic for complaints of paresthesias and numbness 
along the radial nerve and some neck pain with extension in 
November 1992.  He was placed in a thumb spica for four 
weeks.  An entry from December 1992 noted that the cast was 
removed but that the Veteran was still tender over the 1st 
dorsal compartment.  Included in the records was a statement 
from a VA orthopedic surgeon that noted the Veteran was in a 
cast for nerve problems involving [the left] hand-wrist from 
November 5 to December 4, 1992.  

Also associated with the VA records were x-ray reports for 
several studies.  X-rays of the left shoulder in April 1992 
were interpreted to be normal, no evidence of fracture, 
subluxation or soft tissue calcification.  Another x-ray from 
October 1992 reported that there were no changes since the 
last x-ray and that the current x-ray was normal.  X-rays of 
the left wrist in August and October 1992, respectively, were 
interpreted as normal.

The Veteran was afforded a VA neurology examination in March 
1993.  The Veteran complained of a stabbing pain in his left 
trapezius that would radiate to the left side of his neck.  
He also complained of pain and a tingling sensation in his 
left hand that predominantly involved his left 4th and 5th 
fingers.  He also said he experienced intermittent swelling 
of his left forearm, wrist, and hand that would increase with 
use of his left arm.

The examiner stated that there was no limitation of motion of 
the left shoulder due to pain.  He stated that the Veteran 
had 5/5 strength except in the left upper extremity which was 
said to be limited to pain.  The deltoid, biceps, triceps, 
and brachioradialis areas were listed as 4+/5.  The same 
measure was noted for left wrist extensors and flexors.  The 
examiner said the Veteran had finger abduction of 3/5, upper 
region opposition of the thumb and little finger was also 
3/5.  The examiner stated that there was no atrophy of the 
thenar, hyperthenar or intrinsic hand muscles.  The left 
trapezius muscle was said to show some spasm.  There was a 
well healed surgical scar on the left axilla with some keloid 
formation with no localized tenderness.  The impressions were 
chronic left shoulder pain with history of bicipital 
tendonitis; history of intermittent swelling of the left 
forearm and hand; rule out carpal tunnel syndrome (CTS); and 
chronic pain syndrome.  

The Veteran was afforded a VA orthopedic examination in March 
1993.  The examiner provided a detailed history of the 
Veteran's left shoulder condition and treatment in service.  
He said the Veteran complained of left shoulder pain and pain 
at the base of his neck.  The Veteran also said he had 
numbness and weakness of his left hand.  He reported that he 
could not get his left arm over his head because of pain.  
The examiner reported that the Veteran had a normal range of 
motion of the cervical spine.  The brachial plexus was not 
entered in the posterior triangle of the neck on the left.  
He said the left axilla scar was tender.  The Veteran was 
said to have limited motion of the left shoulder with 
abduction to 90 degrees.  The examiner said the Veteran could 
not internally rotate his shoulder and place his arm behind 
his back.  There was no evidence of atrophy above the elbow.  
The examiner said there was diffuse, slight, soft tissue 
swelling, including over the dorsum of the hand.  He said 
this suggested a chronic diffuse pattern.  The examiner said 
the Veteran could make a full fist and release the fingers 
with some effort.  

The examiner noted that x-rays of the left shoulder and left 
wrist in October 1992 were normal.  The diagnoses were 
history of 1st left rib resection; chronic, mild, adhesive 
capsulitis of the left shoulder; and, peripheral, median, 
ulnar neuropathy secondary to TOS.  The examiner added that 
he did not believe the Veteran would benefit from surgery 
related to his nerve complaints.  He believed physical 
therapy may help with the range of motion of the left 
shoulder.

The RO increased the Veteran's disability rating for his 
intercostal brachial neuritis on the left, with bicipital 
tendonitis and left A/C strain to 20 percent under Diagnostic 
Codes 8599-5203 in April 1993.  The Veteran was also granted 
service connection for peripheral, median, and ulnar 
neuropathy of the left arm, as secondary to his left shoulder 
and left wrist disabilities evaluated under Diagnostic codes 
8599-8515.  He was granted an original disability rating of 
40 percent from August 17, 1992, then a 100 percent rating 
for a period when he was casted from November 5, 1992, to 
December 31, 1992, and then a residual rating of 40 percent 
from January 1, 1993.

The results of EMG/NCV testing, done in conjunction with the 
VA neurological examination of March 1993, were received in 
May 1993.  The report noted that motor nerve conduction of 
the left and right median, and left and right ulnar nerves, 
including conduction across the elbow were normal.  The 
report did say that there was a terminal latency involving 
the right median nerve that was described as prolonged.  
Further the sensory potential of the left median and left 
ulnar nerves was said to be normal.  The needle EMG 
examination of the left abductor pollicis brevis (APB), 
abductor digiti minimi (ADM), brachioradialis, biceps, 
triceps, deltoid, supraspinatus, and paraspinal muscles of 
C5, C6 and C7 on the left and right C6 were all within normal 
limits.  The final interpretation was that the results were 
consistent with right CTS.  

The Veteran submitted a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) in May 1993.  The Veteran reported that he last worked 
full-time in September 1991.  

The RO issued a rating decision in July 1993.  The RO 
determined that separate service connection was not in order 
for a spinal accessory nerve condition.  The disorder was 
said to be incorporated with the present rating for nerve 
problems involving the left upper extremity.  The rating 
decision also denied entitlement to a TDIU rating.

VA treatment records for the period from February 1993 to 
November 1993 were associated with the claims folder.  A 
neurology clinic note from June 1993 noted the Veteran's 
complaints of left shoulder and neck pain since service.  His 
past treatment was also noted.  The Veteran was to be tried 
on new medication for muscle relaxant and to have another 
EMG/NCV.  He was also to have x-rays of the cervical spine.  
A note from July 1993 reported that he still complained of 
neck and left shoulder pain.  It was noted that the EMG/NCV 
showed evidence of right CTS but that the Veteran was 
neurologically intact.  He was to have a magnetic resonance 
imaging (MRI) of the cervical spine.  A neurology clinic note 
from August 1993 reported that the MRI was normal and that 
there were no clinical signs of CTS.  The plan was to 
discharge him from the clinic.  The entry further noted that 
the Veteran should have off at work until another disability 
review could be done in a month.

The Veteran was afforded a VA examination in December 1993.  
The Veteran presented with complaints of pain in the right 
shoulder, at the base of the neck on the right and some 
numbness in the right hand.  He said he had developed the 
pain in the past several months.  The examiner noted that the 
Veteran had had x-rays and an MRI of the cervical spine, all 
of which were normal.  The examiner noted that the Veteran 
resisted in performing ranges of motion for the cervical 
spine and right shoulder.  The examiner said the range of 
motion for the right shoulder was normal.  The examiner noted 
that x-rays of the right shoulder, and June 1993 x-rays of 
the cervical spine were normal.  The diagnosis was possible 
minimal right CTS of the right wrist.  The examiner added 
that the Veteran was very subjective and hard to evaluate.  
He concluded by saying the Veteran's symptoms involving the 
right shoulder had nothing to do with the left shoulder 
disorder.

The RO issued a rating decision that denied service 
connection for CTS of the right arm and service connection 
for a right shoulder disorder in January 1994.  The denial 
was on a direct and secondary basis.  The Veteran was 
provided notice of the denial in January 1994.  

The Veteran submitted a notice of disagreement (NOD) with the 
rating in January 1994.  He said that his right wrist should 
be service-connected as secondary to his service-connected 
left shoulder disability.  He submitted copies of several 
outpatient entries that noted he was now given a soft 
cervical collar to wear.  

The RO issued a rating decision that confirmed the prior 
denial of service connection for a right shoulder disability 
in March 1994.  The rating decision also included the issue 
of a right wrist disability in the denial.  

The Veteran was issued a statement of the case in April 1994.  
The issues identified were entitlement to service connection 
for a right shoulder and right wrist disability, to include 
on a direct basis and as secondary to a service-connected 
left shoulder disability.

The Veteran did not perfect the appeal by filing a 
substantive appeal.  He submitted several items in support of 
unrelated claims in the period from April 1994 to April 1995.  
However, he did not address the issue of service connection 
for a right shoulder or right wrist disability in that 
period.  

Associated with the claims folder are VA treatment records 
for the period from June 1994 to November 1995.  A 
neurosurgery clinic note from November 1994 noted the 
Veteran's history of left shoulder and left arm pain.  The 
impression was chronic pain syndrome of the left shoulder and 
left arm with complete work-up negative.  The plan was to get 
an MRI of the cervical spine and of the brachial plexus and 
have the Veteran return in two months.  An MRI report of the 
left brachial plexus of January 1995 noted the resection of 
the left 1st rib.  There was also decreased muscle mass of 
the middle scalene muscle.  A neurosurgery clinic note from 
July 1995 noted the results of the MRI.  The impression was 
chronic pain syndrome of the left shoulder secondary to 
brachial plexitis.  

The Veteran was afforded a VA neurology examination in 
February 1996.  The Veteran reported that he was unable to 
keep a job.  He said he had been let go from seven jobs in 
the past year.  He reported that he had tingling and 
discomfort in his left arm and had to wear a brace for his 
left wrist.  The Veteran was noted to favor his left leg and 
walked with a stiff limp.  He also tended to not swing his 
left arm.  The examiner said there was no atrophy of the left 
upper extremity as to the forearm or upper arm muscles.  The 
left hand grip was said to be 4/5 and the right 5/5.  The 
Veteran's motor strength was said to be 5/5 throughout the 
right side and 5/5 on the left lower extremity.  The examiner 
reported that the Veteran showed decreased effort on range of 
motion of the left upper extremity, both at the shoulder and 
the elbow and wrist.  The Veteran complained of patchy 
decreased sensation to pinprick of the left upper extremity.  
Vibratory senses were said to be intact throughout.  

The examiner said that the Veteran generally showed no 
atrophy of the left upper extremity.  No ganglion cyst was 
present on examination.  The examiner further noted that an 
EMG was performed in the previous week and the results were 
read as normal for both upper extremities.  He also noted the 
results of the January 1995 MRI that showed decreased muscle 
mass of the left middle scalene.  The examiner recommended 
that the Veteran have an evoked somatosensory examination of 
the upper extremities to rule out the possibility of a 
causalgia.  He said that if this was normal, no further work-
up would be recommended.  

The RO issued a rating decision that denied an increased 
rating for the Veteran's peripheral, median, and ulnar 
neuropathy of the left shoulder with symptoms of spinal 
accessory nerve damage disability in June 1996.  The RO also 
denied entitlement to a TDIU rating.

The Veteran's representative submitted several pages of VA 
outpatient records, without further comment, in August 1996.  
The records were dated in March and July 1996, respectively.  
A general entry from March 1996 noted more complaints of left 
arm pain.  A March 1996 neurosurgery entry also noted the 
Veteran's complaints of left arm pain.  He also reported that 
he developed lower back and left lower extremity tingling in 
the last year.  It was noted that the Veteran had been seen 
by multiple specialties for his complaints.  It was also 
noted that recent EMG and MRI studies were within normal 
limits.  The assessment was chronic pain of the left shoulder 
and arm.  X-rays of the lumbosacral spine were done in July 
1996.  They were interpreted to show vertebral body heights 
as normal except for loss of anterior height of L5.  Disk 
spaces and alignment were normal.  The radiologist suspected 
a mild anterior compression of T12 vertebral body.

The RO construed the submission of record as a claim for an 
increased rating for the left shoulder disability.  The claim 
was denied in September 1996.  
The Veteran, through his representative, submitted a claim 
for an increased rating for his several service-connected 
disabilities, and entitlement to service connection for a 
right shoulder disability in October 1998.  The Veteran 
failed to report for a scheduled VA examination in November 
1998.

The RO denied the Veteran's claim for increased ratings and 
found that no new and material evidence had been received to 
reopen a claim for entitlement to service connection for a 
right shoulder disability in November 1998.  The increased 
rating claims were denied on the basis for failure to report.  
The right shoulder issue was denied as no new and material 
evidence had been submitted.  Notice of the rating action was 
provided in November 1998.

The Veteran was afforded a VA neurology examination in March 
2000.  The Veteran reported that his left shoulder was 
becoming stiffer, with a reduced range of motion and pain.  
He also said he experienced pain that would radiate upwards 
toward his neck.  The Veteran said he experienced pain and 
limitation of motion of his left wrist as well.  The Veteran 
said he occasionally experienced pain and spasms that would 
make his left hand nonfunctional.  The Veteran said he did 
not experience any specific flare-ups but said he had 
constant pain, weakness, fatigue, and functional loss of his 
left arm and left hand.  The examiner noted that the Veteran 
had been prescribed Naproxen, Gabapentin, Motrin and Tylenol 
#3 with little relief.  

The Veteran provided further complaints of having 
paresthesias with tingling that would radiate to his 
fingertips and hypesthesia in the forearm.  He said the 
paresthesias was intermittent but would be precipitated by 
holding his arm at his side.  The paresthesias would appear 
in different fingers.  He reported paresthesias in all 
fingers of the left hand at the time of the examination.  He 
also said that he had spasms with his hands shaking on a 
daily basis.  He said this would last all day.  He said that 
the condition was such that he was unable to do anything.

The examiner stated that the Veteran had motor strength of 
4/5 on the left side, distal, proximal left arm and in the 
hand with evidence of paralysis.  The last comment appears to 
be in error in light of the remaining findings listed on 
examination.  The examiner said that fine motor control 
appeared to be intact in the left hand.  The Veteran could 
make a fist and extend all fingers.  The examiner said there 
appeared to be hyperemia of the left palm with cool 
fingertips but no true Raynaud's phenomenon.  He also said 
there appeared to be hypesthesia to light touch on the dorsal 
aspect of the left arm, C5 dermatomal distribution in the 
upper arm and in the forearm.  There was no muscle wasting or 
atrophy.  

The right arm upper arm was measured at 40-centimeters (cm) 
and the left upper arm at 40.5-cm.  There was no swelling in 
the wrist or fingertips and no ganglion cyst was noted on the 
left wrist or hand.  The examiner said the Veteran carried 
his left shoulder lower than the right with apparent 
paralysis.  The examiner noted that there was forward flexion 
of the left shoulder to 45 degrees with extreme pain 
radiating to the neck.  Backward extension was to 30 degrees 
with pain.  Abduction was to 60 degrees.  The Veteran was 
unable to do any active range of motion with extension or 
flexion of the elbow due to pain.  The examiner noted that he 
was able to perform a full range of motion with the elbow on 
passive motion without evidence of pain.  He also noted that 
the Veteran was able to put his hand in his pants pocket as 
an example of extension without any evidence of pain.  The 
left forearm was said to have a full range of pronation and 
supination.  The left wrist had reduced ulnar and radial 
deviation to only 5 degrees.  Dorsiflexion was to 20 degrees 
and palmar flexion to 15 degrees.  The examiner said no 
atrophy was noted in the wrist or hand and no swelling or 
cyst was observed.

The examiner stated that evoked potentials were done in 
February 1996.  The results showed normal short latencies of 
somatosensory evoked responses to the median and ulnar nerve 
stimulations.  He noted that EMG/NCV of January 1996 was 
normal as was a repeat study from March 1998.  An MRI of the 
cervical spine from September 1999 was normal.  Current x-
rays of the left shoulder showed probable chronic rotator 
cuff injury with tendinous calcifications.

The diagnosis was peripheral, median, and ulnar neuropathy on 
the left with symptoms of spinal accessory nerve damage and 
intercostal brachial neuritis on the left with bicipital 
tendonitis and left AC strain as previously documented.  No 
ganglion cyst was noted on the left wrist.  Diagnostic x-rays 
supported a finding of a left rotator cuff injury.

VA treatment records for the period from July 1999 to June 
2000 show that the Veteran was seen on several occasions for 
complaints of left shoulder and left wrist pain.  A July 1999 
x-ray report for the left wrist was interpreted to show a 
minimal increase in the joint space between the navicular and 
lunate bones.  This was interpreted as suggesting ligamentous 
laxity at this joint.  No other abnormality was seen.  In 
January 2000 the Veteran complained of pain in his joints.  
The clinical impression was arthritis of joints.  In June 
2000 the assessment was RSD of the left arm.

The RO denied increased ratings for the Veteran's several 
service-connected disabilities in August 2000.  The RO also 
determined that new and material evidence to reopen a claim 
for service connection for a right shoulder disability, 
secondary to the service-connected left shoulder disability, 
had not been received.  Notice of the rating action was 
provided that same month.  The Veteran did not appeal.

The Veteran submitted a claim for a number of issues in April 
2004.  He claimed that he had developed arthritis in his 
back, neck, "shoulder", arms, and legs.  He also said he 
had muscle spasms and numbness of his arms with excessive 
tingling.  The Veteran also reported that he had tested 
positive for hepatitis C and had become very depressed and 
had anxiety.  He submitted VA medical records in support of 
his claim and identified having his treatment at the VA 
medical (VAMC) in Memphis, Tennessee.  

Associated with the claims folder are VA records for a period 
from May 1999 to August 2003.  Several x-ray and MRI reports 
were included.  A March 2000 x-ray of the left shoulder 
showed degenerative changes at the A/C joint and probable 
chronic rotator cuff injury.  Tendinous calcifications were 
also noted.  A July 2002 left shoulder x-ray noted minimal 
change since March 2000.  A high riding humeral head was seen 
that suggested a chronic rotator cuff injury.  Degenerative 
changes were present at the A/C joints.  Soft tissue 
calcifications were also noted.  A nuclear medicine bone scan 
of the body showed no abnormality of the left wrist or hand 
in July 2000.  Hyperemia was not demonstrated in the left 
forearm or wrist.  

The Veteran was seen for complaints of left shoulder pain in 
July 2000.  The impression was muscle spasm of the left 
shoulder.  He was seen on a neurology consult in March 2003.  
He was initially evaluated by a medical student.  The Veteran 
complained of tingling/pain down his left shoulder, neck, 
back, left arm, and numbness in the left fingers.  He also 
reported increasing symptoms in his right shoulder.  The 
physician also evaluated the Veteran.  The Veteran complained 
of worsening paresthesias of his upper extremities and his 
lower extremities.  He reported experiencing aching and 
shooting paresthesias in the left upper extremity since 
service but it had become nearly constant.  He described the 
paresthesias as his arms falling asleep and he experienced 
this in both arms.  He said movement made his symptoms worse 
as did sleeping on either arm.  The Veteran described having 
muscle spasms in his neck and shoulders that were brought on 
by movement.  The examiner noted that examination of the 
upper extremities was severely limited by spasms which were 
apparently brought on by extension of the arms.  The examiner 
said similar spasms were encountered in the lower extremities 
with extension of the legs.  

On examination the examiner noted that there was decreased 
strength in the scalene muscle and trapezius bilaterally 
secondary to pain.  There was no atrophy of the shoulders and 
normal tone.  Motor testing was said to be 4/5 in the 
shoulders, biceps, and triceps of the left arm with grip 
strength of 4/5.  Testing on the right arm showed strength of 
4/5 in the shoulders and 5/5 in the biceps and triceps.  Grip 
strength was said to be 5/5 in the right hand.  The examiner 
said that all weakness on the left was secondary to pain 
except for hand weakness.  The examiner reported that the 
Veteran almost became tearful with confrontational testing of 
strength.  

The impression was that some of the Veteran's symptoms could 
be residuals from his nerve compression.  The examiner was 
also going to order additional x-rays of the shoulders and 
hips to rule out osteoarthritis.  He added that the Veteran's 
complaints may all be due to rheumatologic disease such as 
arthritis, or fibromyalgia.  

VA treatment records for the period from July 2000 to January 
2004 were also associated with the claims folder.  The 
records up to August 2003 were duplicative of others already 
of record.  A rheumatology consult from November 2003 noted 
the Veteran's complaints of pain.  X-rays of the hips were 
noted as normal while x-rays of the lumbar and cervical spine 
showed DJD as did x-rays of the shoulders.  The impression 
was chronic pain.  The examiner thought the pain may be due 
to osteoarthritis or fibromyalgia.  He stated that there was 
no evidence of inflammatory arthritis.  He noted that the 
Veteran's shoulder pain may be related to osteoarthritis 
versus an old rotator cuff injury.  Additional entries noted 
that the Veteran had tested positive for hepatitis C 
antibody.

The Veteran submitted private treatment records in support of 
his claim in June 2004.  A clinical record from Southwind 
Primary Care from January 2003 noted that the Veteran 
complained of sharp pain and numbness in the legs and pain in 
the back.  The Veteran had x-rays of the lumbar spine that 
same month.  The x-rays were interpreted to show degenerative 
arthritis at T12-L1 and calcific densities that were 
difficult to localize in the right upper quadrant region.  
These were found to be unrelated to the Veteran's lumbar 
spine.  The Veteran also had x-rays of the cervical spine in 
May 2004.  The report noted removal of a cervical rib and 
early degenerative changes at C3-C4.  

Additional VA records, all dated in June 2004 were associated 
with the claims folder.  A rheumatology clinic note from a 
rheumatology fellow from June 21, 2004, noted the Veteran's 
history of pain in the neck, arms, low back and both legs.  
The fellow noted that the Veteran's diffuse pain could be 
related to hepatitis C.  The entry was reviewed by a staff 
physician from the rheumatology department that same date.  
The physician noted he had also interviewed and examined the 
Veteran.  He agreed with the assessment that the Veteran's 
diagnosis of polymyalgias/arthralgias was related to presumed 
hepatitis C infection and rheumatic disease treatment but 
said additional laboratory tests were needed.

The Veteran was afforded an orthopedic examination in July 
2004.  The examiner noted that the Veteran complained of 
persistent pain and stiffness in his shoulders bilaterally, 
with difficulty with overhead activities and working behind 
his back.  The examiner stated that there was a markedly 
limited active range of motion for the right shoulder.  The 
Veteran had left shoulder flexion to 40 degrees, abduction to 
40 degrees and internal rotation to his iliac crest.  The 
examiner noted on passive motion he was able to forward flex 
both shoulders to 90 degrees and abduct them to 80 degrees; 
however, the Veteran complained of significant pain with the 
motion.  

The examiner reported that strength testing was very 
difficult due to the Veteran giving way.  He noted that the 
Veteran was a large man with well-formed musculature with no 
evidence of atrophy.  However, the Veteran was unable to 
provide any resistance to deltoid, biceps, triceps, wrist 
flexion, or wrist extension, which would make his examination 
strength testing less than 3/5.  The examiner further 
reported that, when no physical examination was performed the 
Veteran obviously had greater than 3/5 strength in just 
watching the movements of his arms.  He said that isolated 
testing of the rotator cuff musculature was quite difficult 
secondary to frequent giving way.  

The examiner noted that x-rays of the left shoulder showed 
evidence of degenerative changes in the A/C joint.  Otherwise 
the shoulder joints were well maintained.  The impression was 
bilateral upper extremity pain.  The examiner stated that he 
was unable to pinpoint an anatomic reason for the Veteran's 
significant bilateral upper extremity pain at this time in 
relation to his shoulder joints.  The examiner noted that the 
Veteran had marked complaints of subjective pain with all 
range of motion of the shoulders.  The Veteran was also noted 
to have marked complaints of weakness.  The examiner said 
that physical examination findings were suspect secondary to 
patient cooperation during the examination.  He stated that 
the Veteran did not appear to have significant pathology in 
relation to his shoulder joints.  There were some moderate 
degenerative changes in the left A/C joint which, he said, 
would certainly not explain the diffuse nature of the 
Veteran's complaints.  

Finally, the examiner noted that there was significant pain 
and decreased range of motion with testing.  He said it was 
not feasible to attempt to express any quantification of 
additional limitation of motion due to flare-ups because it 
could not be determined with any degree of medical certainty.

The Veteran was afforded a VA neurology examination in August 
2004.  The Veteran was noted to be currently employed as an 
account manager and to work with counseling individuals.  The 
examiner noted the Veteran's complaints of paresthesias in 
his upper extremities.  The examiner also noted that EMGs of 
the upper extremities from 1996, 1998, and 2000 were all 
within normal limits.  The Veteran reported being followed at 
Semmes Murphy Clinic for his neurological treatment.  The 
examiner noted that the physical examination was concentrated 
on the upper extremities.  There was normal symmetrical 
muscle mass of the upper extremities.  There were no obvious 
fasciculations or atrophy noted.  The Veteran complained of 
pain when he shrugged his shoulders and complained of 
discomfort when resisting strength testing at the biceps, 
triceps, and deltoids.  The examiner said the grip strength 
appeared to be about 4/5 bilaterally.  He said this was 
mainly due to complaints of pain.  The deep tendon reflexes 
were symmetrically 1+ at the biceps, triceps, and 
brachioradialis.  

The examiner said that the etiology of the Veteran's numbness 
and tingling of the arms was not clear.  It was noted that 
examination and three EMGs had been negative.  He added that, 
because the EMGs were normal on three occasions over several 
years, there was no need for another EMG.  The numbness and 
tingling of the extremities was said to be an early 
presentation for syringomyelia but there was no sensory 
dissociation on examination.  

Various VA records for the period from February 1996 to 
November 2004 were associated with the claims folder.  The 
records included EMG/NCV reports from February 1996, April 
1996, March 1998, and September 2000.  The reports stated 
that the studies were normal.  The treatment records were 
duplicative of others of record.  There were a number of x-
ray reports included, most of which were previously reviewed 
by either clinical entries or VA examination reports.  Two 
new reports related to x-rays of both the left and right 
wrists in November 2004.  The left wrist was said to be 
within normal limits.  The right wrist was said to be normal.

The RO issued a decision that denied entitlement to service 
connection for the issues listed on appeal in November 2004.  
The RO also proposed to reduce the Veteran's disability 
rating for his service-connected peripheral median and ulnar 
neuropathy of the left arm, with symptoms of spinal accessory 
nerve damage, from 40 percent to 10 percent.  

The Veteran was provided notice of the rating action in 
November 2004.  He was provided notice of the proposed 
reduction of his disability rating for peripheral median and 
ulnar neuropathy of the left arm, with symptoms of spinal 
accessory nerve damage.  The Veteran was informed he had 60 
days to submit evidence as to why the reduction should not 
take place.  He also had 30 days to request a hearing in the 
matter.  

The letter was not returned as undeliverable.  The Veteran 
did not respond to the letter.  The RO then issued a rating 
decision to implement the reduction in February 2005.  The 
Veteran's 40 percent rating for his peripheral median and 
ulnar neuropathy of the left arm, with symptoms of spinal 
accessory nerve damage was reduced to 10 percent, effective 
from May 1, 2005.  Notice of the rating action was provided 
in February 2005.

The Veteran submitted his notice of disagreement (NOD) in May 
2005.  He disagreed with the reduction of his disability 
rating, and the denial of an increased rating for his 
intercostal brachial neuritis, left, with bicipital 
tendonitis and left AC strain with degenerative arthritis of 
the shoulder and the denial of service connection for the 
other issues.  

Associated with the claims folder are VA treatment records 
for the period from March 2000 to January 2006.  Included in 
the records are a number of x-ray reports to include a right 
shoulder x-ray from August 2003.  The report said there was 
nothing on the anterior/posterior (AP) view to suggest 
dislocation though this should be clinically excluded.  There 
was a subchondral cyst at the greater tuberosity.  A left 
shoulder x-ray from August 2004 was interpreted to show a 
dystrophic calcification in the region of the left 
coracoclavicular ligament.  There was no bony abnormality.  
X-rays of the left wrist from November 2004 were said to be 
normal.  

The Veteran was seen in the rheumatology clinic for 
complaints of myalgias/arthralgias in June 2004.  He related 
that he had pains in the neck, arms, low back and both legs 
"all over" since 1984.  It was noted that he was told of 
his hepatitis C status by health department.  The initial 
assessment was that the Veteran's diffuse pain could be 
related to his hepatitis C.  An addendum from that 
appointment noted that the examiner agreed with the 
assessment and diagnosis of polymyalgias/arthralgias related 
to presumed hepatitis C infection and rheumatic disease 
treatment.  It was felt that additional testing should be 
done to confirm the diagnosis.  The Veteran was seen again in 
November 2004.  The examiner reported that, to date, the 
pains were felt to be secondary to hepatitis C as opposed to 
fibromyalgia pain syndrome (FMS).  The Veteran complained of 
pain that was worse in his shoulders and wrists.  The Veteran 
was not taking any medications.  

The Veteran was afforded a VA neurology examination in 
January 2006.  The examiner reported that he had reviewed the 
claims folder as part of the examination.  The Veteran's 
history of injury to his right shoulder and problems with his 
left shoulder in service were noted.  The current physical 
examination reported that the Veteran had a full range of 
motion of the neck.  There was no muscle atrophy noted of the 
neck muscles.  The Veteran was able to shrug his shoulders.  
The Veteran was reported to have 5/5 muscle strength of the 
right upper extremity.  The Veteran also had normal adduction 
of the thumb.  In regard to the left upper extremity the 
Veteran was reported to have 4+/5 grip strength and was able 
to adduct his left thumb.  The examiner further noted that 
fanning of the fingers of the left hand was 5/5.  The 
examiner explained that such an action was innervated by the 
T1 nerve root via the ulnar nerve.  There was no atrophy 
noted of either upper extremity, to include the hands.  The 
Veteran was noted to have 2+ deep tendon reflexes (DTRs) of 
both upper extremities.  The sensory examination was said to 
be normal for vibration.  The Veteran was noted to have an 
inconsistent response for the left hand with no specific 
delineation of nerve distribution.  The examiner stated that 
test for Hoffman's sign was negative.  He did report a 
positive Tinel's sign at the left elbow but no Tinel's sign 
at the left wrist.  The examiner noted that the exact 
opposite results were found during a similar test in service.

The examiner did not provide a diagnosis.  He related that 
the Veteran had a history of thoracic outlet surgery with a 
scar formation under the left arm and documented chronic 
trapezius muscle strain post thoracic outlet surgery.  He 
noted that the Veteran had had a nerve block to the left 
spinal accessory nerve in an attempt to treat this problem.  
He said this lead to the Veteran having a striking deformity 
of both shoulders.  The Veteran complained of intermittent 
tingling of both upper arms and hands with the most frequent 
tingling on the left side.  The examiner said there was 
evidence of decreased strength in the left hand grip but said 
this might be effort dependent.  He noted that the last EMG 
was done in 2000 and suggested a new EMG be done with the 
results included in an addendum report.

An EMG was done in January 2006 and the examiner provided an 
addendum to the examination report by way of a neurology 
clinic note in May 2006.  The EMG was conducted on both upper 
extremities.  The results were interpreted to show that there 
was no electrophysiological evidence of a left lower trunk 
brachial plexopathy.  In addition, there was no 
electrophysiological evidence of a median neuropathy at the 
wrist on either side.  The examiner's impression was chronic 
neck and arm pain.

The RO increased the Veteran's disability rating for his TOS, 
status post surgical repair, with peripheral median and ulnar 
neuropathy, left, with symptoms of spinal accessory nerve 
damage to 20 percent by way of a rating decision dated in 
June 2006.  The increase was made effective as of the prior 
reduction on May 1, 2005.  

The RO issued a statement of the case (SOC) that addressed 
the rating for the above issue in June 2006.  The Veteran 
perfected his appeal in July 2006.  

Additional VA records, for the period from May 2006 to 
November 2006 were associated with the claims folder.  An x-
ray report for the left shoulder from July 2006 was 
interpreted to show chronic degenerative changes of the A/C 
joint.  Calcification of the coracoclavicular ligament was 
also noted.  Neurology clinic notes in August and October 
2006 noted continued complaints of joint pain.  

The Veteran was afforded a VA neurology examination in 
October 2007.  The Veteran reported that his left arm had 
been getting worse in the last 4-5 years.  He said he had 
increased pain going down his arm and weakness.  He said he 
had flare-ups every time he tried to sleep and his pain was 
then at 10/10.  The Veteran also said he had been involved 
with occupational therapy but it had not brought relief.  He 
said his arm affected his ability to do heavy labor, and 
other things such as work in the yard.  He currently was 
employed at a temporary agency where he found jobs for 
others.  

The examiner reported that the Veteran had forward flexion of 
the left shoulder to 75 degrees and abduction to 70 degrees.  
The examiner said that all of the movements were extremely 
painful and the Veteran would not allow the examiner to move 
the arm further.  The examiner said that repetitive range of 
motion testing did not seem to increase the pain or decrease 
the range of motion.  The Veteran was said to have a full 
range of motion at the left elbow of 0 to 150 degrees without 
pain.  There was no pain or change in motion with repeated 
testing.  The Veteran did not have any pain in the left wrist 
with range of motion.  The examiner said there was a full 
range of motion of 0 to 70 degrees of extension, 0 to 80 
degrees of dorsiflexion, 0 to 45 degrees of ulnar deviation, 
and 0 to 20 degrees with radial deviation.  There was no pain 
or loss of motion with repeated testing.  The examiner noted 
that the Veteran complained of some decreased sensation that 
seemed to follow the radial distribution.  There was no 
muscle atrophy and there did not appear to be any scapular 
winging.  The examiner said the Veteran did not have any long 
thoracic nerve injury and seemed to be able to elevate his 
shoulder somewhat in regard to function of cranial nerve II.

The examiner said that the Veteran had 4/5 strength in the 
deltoid and that pain was a limiting factor on examining the 
biceps.  There was 5/5 strength in the triceps, 4/5 strength 
in the wrist extensors, 5/5 strength in the flexors, and 4/5 
strength in the grip.  The examiner reviewed x-rays of August 
2006 and said they showed evidence of A/C joint arthritis.  
He did not agree with the report of a high riding humeral 
head.  The assessment was TOS.  

The examiner provided additional comments.  He said the 
examination was unusual as he had a hard time sorting out 
what part of the Veteran's brachial plexus was injured.  He 
noted that EMGs were negative and the Veteran's history had 
"thrown him off."  The examiner said the Veteran's 
paresthesias were along the radial nerve distribution with 
weakness in the triceps but he had excellent strength in the 
wrist extensors.  The examiner said he could not account for 
this.  He said that the negative EMGs made him question if 
the Veteran had more of a complex regional pain syndrome or a 
RSD.  The examiner added that there was pain on range of 
motion testing of the shoulder.  He said it was conceivable 
that pain could further limit his function, particularly 
after repetitive use.  He said it was not feasible to attempt 
to express this in terms of additional limitation of motion 
as it could not be determined with any degree of medical 
certainty.

VA records for the period from July 2006 to October 2007 are 
essentially duplicative of those already associated with the 
claims folder.  A neurology clinic note from February 2007 
reported similar complaints and findings as from a prior 
evaluation in October 2006.  An MRI of the left shoulder 
showed A/C joint disease and EMG/NCV studies were negative.  
The Veteran had a course of physical therapy in February and 
March 2007.  An orthopedic consult from August 2007 noted 
that the Veteran complained of pain in his left shoulder and 
limited range of motion.  The examiner noted that he had 
reviewed the records, to include the several diagnostic 
studies.  The Veteran had active and passive range of motion 
of the left shoulder of 90 degrees flexion.  A positive 
impingement sign was noted.  No shoulder atrophy was noted.  
There was no swelling, palpable effusion, bony abnormality or 
asymmetry.  There was no tenderness to palpation around the 
shoulder or A/C joint.  There was 4/5 muscle strength below 
shoulder level with complaints of discomfort.  The examiner 
said that the radial pulses were intact and symmetrical.  The 
Veteran was said to be intact neurovascularly and sensory.  
The impression was left shoulder pain.  

The Veteran underwent occupational therapy in September and 
October 2007.  He was noted to live with his wife.  They 
shared chores and meal preparation.  The Veteran was employed 
full-time and drove.  The therapist noted that the Veteran 
had an active range of motion for the right shoulder of 139 
degrees of flexion, 109 degrees of abduction, 30 degrees of 
external rotation and 35 degrees of internal rotation.  The 
left shoulder was said to have flexion to 76 degrees, 
abduction to 65 degrees, external rotation to 25 degrees and 
internal rotation to 20 degrees.  

The Veteran submitted a statement addressing his claim in 
November 2007.  He also submitted several items of evidence, 
most of which was duplicative of evidence already of record.  
The Veteran related his problems as involving the following.

My Shoulder, Neck, Back, Stomach, 
Wrist, Spine problems, Labral tear, 
Degenerative Acromioclavicular 
joint, Loss of free movement of my 
left shoulder, Right shoulder having 
problems now as well and now both of 
them are limited motion, C-Spine, 
Acromioclavicular Joint Disease, 
Degenerative permanent spurring at 
AC joint, Calcification of 
Coracoclavicular Ligament, High-
Riding Humeral on Radiology Reports, 
Disc Protrusions, Disc Bulge, 
Medline Disc Protrusion, Left wrist 
Ligamentous Laxity at the joint, 
Lumbar Spine and Cervical Spine 
degenerative arthritis.

Written submission from the Veteran dated November 14, 2007.

The Veteran submitted a statement that was received in 
December 2007.  He stated that he had submitted a notice of 
disagreement as to his left and right shoulders, stomach 
problems, cervical spine and neck pain, lumbar spine pain, 
arthritis in both shoulders, neck, cervical, lumbar spine, 
joint pains and tear damage of his left shoulder.  
The Veteran was afforded a VA orthopedic examination in March 
2008.  The Veteran reported that he had pain in his left arm 
that was 9/10.  He said it was present all of the time and 
was not related to any activity.  He was taking Naproxen for 
the pain but was not taking any medications at the time of 
the examination.  The Naproxen caused him to have an upset 
stomach.  The Veteran complained of numbness and tingling 
that the examiner said was in a non-dermatomal distribution 
in all of the fingers of the left hand.  The Veteran could 
walk a block and did not have any problems with activities of 
daily living.  The Veteran reported that he had worked in 
sales in his own company.  He said he had not worked in a 
year due to pain in his left shoulder.  He reported that he 
could not use his left shoulder and could not do overhead 
activities.  

The examiner reported that the Veteran had radial pulses that 
were 2+ in the left arm.  There was decreased sensation in 
the index and thumb compared to the other fingers.  He said 
that the Veteran's range of motion was "extremely 
subjective."  He reported that there was flexion of 0 to 120 
degrees, 0 to 90 degrees of abduction, 0 to 80 degrees of 
external rotation and 0 to 70 degrees of internal rotation.  
The examiner said the measurements were after multiple 
attempts to try and get the Veteran to cooperate.  He said he 
felt the Veteran was guarding and had some element of symptom 
magnification.  He added that the Veteran was very calm and 
collected during the interview portion of the examination but 
immediately changed into almost crying and outburst of 
perceived pain back to a normal demeanor upon completion of 
the examination.  The examiner said that it was very 
difficult to note this examination represented the Veteran's 
true motion.  He said there was significant guarding and 
exaggeration of the symptoms.  He added that the active and 
passive motion were the same with no changes on multiple 
repetitions.  The examiner said there was obvious pain 
throughout the full arc of motion.

The examiner added that there was 5/5 strength with isolated 
supraspinatus testing and 5/5 strength with internal and 
external rotation.  He said that examination of the axilla 
revealed the transverse scar that was 10-centimeters (cm) in 
length.  The scar was well healed with no sign of infection, 
erythema, edema, or discharge.  It was mildly tender to 
palpation.  The scar was not fixed to tissue and there was no 
muscle loss underneath it.  He referenced the results of the 
EMG/NCV study of 2006 that was negative.  He also noted that 
an x-ray of the left shoulder showed degenerative changes of 
the A/C joint.

The assessment was left shoulder A/C joint DJD and TOS.  The 
examiner noted that the Veteran had been followed by 
neurology.  He recommended a neurology examination to assess 
that aspect of the Veteran's disability.  Finally, the 
examiner said there was mild discomfort associated with the 
examination of the left shoulder.  He said it was conceivable 
that pain could further limit function, particularly with 
repetition.  He said it was not feasible to attempt to 
express this in terms of additional limitation of motion as 
it could not be determined with any degree of medical 
certainty.

The Veteran submitted evidence in support of his claim in 
March 2008.  The evidence consisted of duplicate VA and STR 
entries.  

The RO wrote to the Veteran in May 2008.  The purpose of the 
letter was to address a notice requirement established by the 
United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Veteran responded in May 2008.  He complained about his 
recent examination and noted that he was in great pain during 
the examination.  He disputed several findings to include 
that he maintained he had no grip strength in his left hand 
as he said he could not open or screw off a top without 
putting a lot of effort in it.  He enclosed duplicate records 
with his statement.

The Veteran was afforded a VA neurology examination in July 
2008.  The examiner provided a history of the Veteran's 
neurological disability of the left arm.  He noted that an 
EMG of the left upper extremity was done in May 2008.  The 
results were interpreted to show that there was no 
electrophysiological evidence of a median or an older ulnar 
neuropathy on either side.  There was also no 
electrophysiological evidence of a left lower trunk brachial 
plexopathy.  The Veteran complained of severe pain that was a 
10/10.  The examiner noted that the Veteran was very calm in 
demeanor with no indication of distress or pain on his face 
during the examination.  The examiner added that, during the 
examination, the effort of having the Veteran move his left 
upper extremity at the shoulder caused him to grimace and get 
muscle spasms into his left neck.  

The examiner noted that the Veteran said that he had 
decreased sensation on the left face compared to his right.  
However, no difference in sensation was noted by the Veteran 
on examination.  The Veteran complained of neck pain on range 
of motion of the neck.  The examiner said the Veteran had a 
slightly wide-based gait.  He had a generally normal arm 
swing and tended to favor his left leg during walking.  The 
Veteran said that his whole left side hurt.  The examiner 
said that muscle bulk was equal and normal in both upper and 
lower extremities.  The examiner noted the scar under the 
left arm and said it was well healed.  The Veteran complained 
of tenderness of the left lower extremity during palpation.  
Motor strength of the right upper extremity was 4+5/grip, and 
biceps and triceps as 5/5.  The same measures were 4/5 and 
4/5 for the left upper extremity.  The DTRs for both upper 
extremities were said to be 2+ for biceps and triceps, as 
well as brachioradialis muscle reflexes.  

The examiner said the Veteran had a long history of 
complaints of pain of the left upper extremity since service.  
He had complaints of recurrent spasm of the left neck and 
shoulder.  The examiner said that all EMGs of the left upper 
extremity completed since 1985, to include the most recent of 
May 2008, had all been normal with no indication of a 
brachial plexopathy or indication of median or ulnar 
neuropathy.  The examiner said the Veteran's current 
examination was similar to the one he performed in January 
2006.  He added that there may be a functional component to 
the Veteran's testing as he demonstrated occasional give-way 
weakness and there was inconsistency in the left-sided pin 
prick testing.

The Veteran testified at a video conference hearing in 
January 2009.  As noted in the Introduction, the Veteran 
withdrew his appeal of the issue involving service connection 
for hepatitis C.  The Veteran testified that there was x-ray 
evidence of arthritis of the left shoulder.  He provided 
further testimony that he had trouble moving his shoulder and 
arm.  The Veteran testified about how he had fallen on his 
right shoulder in service but developed problems with his 
left shoulder.  He said he experienced tingling in both hands 
in service and he continued to experience the tingling up to 
the present.  The Veteran complained that he was having pains 
in his chest that he believed was related to his injury, and 
treatment in service.  The Veteran also said he had developed 
arthritis in his neck.  

The Veteran was asked to detail where he believed he had 
arthritis in his right arm.  He was not specific.  He 
testified about pain and tingling.  He said he did not have 
arthritis in either wrist.  He reiterated that he experienced 
pain going down both arms.  He also said he had pain in his 
right leg near his knee and that the pain would travel down 
to his feet.  He said he had arthritis in his knees.  The 
Veteran said he was working due to his wife's bad health and 
her not being able to work.  He said he had lost three jobs 
and thought he might lose his current job.  He said he was a 
salesperson and was not able to go out and do what was 
desired of him.  

The Veteran's representative asked that the Veteran be 
afforded an examination with EMG testing and x-rays to look 
for nerve impairments and arthritis in the Veteran's joints 
and extremities.  The Veteran said he thought he was 
experiencing breathing problems as a result of the surgical 
removal of a rib in service.  He said his "doctors" would 
not put that in writing for him.  

II.  Analysis

A.  Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  In 
the Veteran's testimony at his Board hearing before the 
undersigned Veterans Law Judge, the Veteran withdrew the 
issue of entitlement to service connection for hepatitis C, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed.



B.  New and Material Evidence

The Veteran was originally denied service connection for a 
nerve disorder of the right arm dated in January 1994.  He 
failed to perfect a timely appeal and the decision became 
final and is the last final denial for this issue on any 
basis.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); 38 
U.S.C.A § 7104(b) (West 1991).  As a result, service 
connection for numbness of the right arm may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1994 RO 
decision consisted of the Veteran's STRs, VA treatment 
records for the period from October 1987 to November 1993, VA 
examination reports dated in June 1988, March 1993, December 
1993, and statements from the Veteran.  

In essence, the Veteran sought service connection for a nerve 
impairment of the right arm based on the results of the 
EMG/NCV dated in May 1993.  The test results showed findings 
consistent with right CTS.  Prior to that the time, the 
considerable medical evidence of record did not establish a 
diagnosis for any type of nerve impairment of the right arm.  
The medical records do reflect extensive findings but do not 
show any diagnosis, assessment, or impression of a nerve 
impairment of the right arm prior to the test results from 
May 1993.  The December 1993 VA examination report provided 
an assessment of possible minimal right CTS of the right 
wrist.  The examiner also opined that any symptoms of the 
right shoulder/wrist were unrelated to the Veteran's service-
connected disability of the left arm.

The RO denied the claim for service connection in January 
1994.  The bases for the denial were that the VA examiner 
found that there was no relationship with the Veteran's 
service-connected disability.  Further, there was no evidence 
of any right arm disorder in service, either by diagnosis or 
symptoms.  

The Veteran disagreed with the rating in January 1994.  The 
RO issued a confirmed rating decision in March 1994.  The 
Veteran was issued a statement of the case in March 1994 but 
failed to perfect an appeal.  The denial became final.

The Veteran's current claim to reopen was received in April 
2004.  He alleged that he suffered from numbness in his right 
arm dating from service.  Evidence added to the record since 
January 1994 consists of private records dated in March 1998, 
January 2003 and May 2004, statement from D. O'Cain, M.D., 
dated in November 2004, VA treatment records for the period 
from January 1994 to December 2007, VA examination reports 
from February 1996 to March 2008, statements from the 
Veteran, and testimony at a video conference hearing from 
January 2009.

The evidence is new to the record.  The private records 
relate to imaging studies of the cervical, thoracic and 
lumbosacral spine and assessment of back pain and problems 
with the lower extremities.  The statement from Dr. O'Cain 
was in reference to the Veteran's claim for service 
connection for arthritis.  She said the pain in his joints 
was caused by arthritis and not by his hepatitis C.  Thus, 
the private records are not relevant to the issue and not 
material.

The VA treatment records do not record a diagnosis or finding 
of any type of nerve impairment of the right arm.  The 
Veteran was afforded EMG/NCV studies in 1996, 1998, and 2000.  
The results did not demonstrate any type of neurological 
impairment of the right arm.  There were no repeat findings 
of CTS of the right arm.  Further, an EMG study from May 2006 
reported no median neuropathy, and a May 2008 study reported 
no evidence of median or ulnar neuropathy for the right arm.

The Veteran testified about numbness and tingling in his 
right hand.  His hand would "go to sleep" on him.  However, 
there is no objective evidence of record to demonstrate any 
impairment.  The Veteran's lay statements are considered 
competent to relate his symptoms.  However, it is essentially 
cumulative of his earlier assertions of symptoms related to 
service and/or his service-connected left arm disabilities.  
There is no medical evidence to demonstrate any type of 
neurological impairment of the right arm.  This does not 
represent a weighing of the evidence but rather an assessment 
of the evidence as it exists.

The Veteran had evidence of right CTS when his claim was 
denied in January 1994.  There has not been objective 
evidence of that impairment, or any other neurological 
impairment in the right arm, since 1994.  

The evidence submitted since the last denial in January 1994 
is new.  However, it is not material as it does not raise a 
reasonable possibility of substantiating the claim.  The 
Veteran's claim, therefore, is not reopened.



C.  Reduction

The rating reduction in this case was undertaken in 
compliance with 38 C.F.R. § 3.105 (e) and (i).  The 
regulations applicable in 2004 are unchanged since that time.  
In the case where a lower rating would result in a reduction 
or discontinuance of compensation payments being made, the RO 
is to prepare a rating proposing the reduction that sets 
forth all material facts and reasons.  The veteran is to be 
notified at their latest address of record of the 
contemplated action and furnished detailed reasons for the 
reduction, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  If additional evidence 
is not received within that period, final rating action is to 
be taken and the award reduced effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
U.S.C.A. § 5112(b)(6) (West 2002); see also 38 C.F.R. 
§ 3.105(e)(2009).  The notice of the proposed reduction must 
also inform the veteran that they can request a 
predetermination hearing and that the request for a hearing 
must be received by VA within 30 days of the notice.  
38 C.F.R. § 3.105(i) (2009).

At the outset the Board finds that the due process 
requirements in regard to notice and proper effective dates 
were met in this case.  The RO advised the Veteran of the 
proposed reduction.  The notice letter included a copy of the 
rating decision with a summary of the evidence and the basis 
for the proposed reductions.  The notice letter informed the 
Veteran that he had 60 days to submit evidence/argument to 
support any disagreement with the proposed reduction.  
Further, the Veteran was advised that he could have a hearing 
in his case.  The letter did not specifically inform the 
Veteran that he had to request the hearing within 30 days of 
receipt of the notice; however, this error was not 
prejudicial to the Veteran as he was actually given a longer 
time to request a hearing.  

The proposed reduction was conveyed to the Veteran on 
November, 12, 2004.  He did not respond to proposed 
reduction.  The RO issued a rating decision in February 2005 
that effected the reduction.  Notice was provided on February 
28, 2005.  The rating action and notice were more than 60 
days after the date of notice of the proposed reduction.  The 
effective date of the reduction, May 1, 2005, was the first 
day of the month following 60 days from the date of notice.  
The Veteran was afforded the due process procedural 
protections that are applicable in rating reduction cases.

The Board notes that 38 C.F.R. § 3.344 (2009) must be 
considered in evaluating the reduction of a disability 
rating.  The provision relates to the stabilization of 
disability evaluations.  The Veteran's disability rating was 
assigned by a prior rating action of the RO in April 1993.  
The Veteran was assigned a 40 percent rating under Diagnostic 
Codes 8599-8515, effective from August 17, 1992.  Other than 
a temporary 100 percent rating, in effect from November 5, 
1992, to December 31, 1992, the 40 percent rating remained in 
effect until May 1, 2005, a period in excess of five years.  
As the Veteran's disability rating was in effect for more 
than five years, subsections (a) and (b) of 38 C.F.R. § 3.344 
are for application in this instance.  See 38 C.F.R. 
§ 3.344(c) (2009).

The provisions of 38 C.F.R. § 3.344(a) require a review of 
the entire record of examinations and the medical-industrial 
history to ascertain whether the recent examination was full 
and complete.  Examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction.  Ratings will not be reduced on 
any one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated, and it is reasonably certain that any 
material improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344.  The Court has held 
that the circumstances on which rating reductions can occur 
are specifically limited, and carefully circumscribed by 
regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
disability, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating 
reduction case, not only must it be determined that 
improvement in the disability has occurred, but also that 
improvement reflects an improvement in the veteran's ability 
to function under the ordinary conditions of life and work.  
In Brown, the Court also held that where a rating had been in 
effect for over five years, based upon a review of the entire 
record of examinations, and not merely the most recent 
examination, a specific finding of "material improvement" in 
the condition must be made to sustain a reduction action.  
Brown, 5 Vet. App. at 419-20.

The main basis for reduction relied on by the RO in this case 
was the report of a VA examination from August 2004 and the 
results of three EMGs done in 1996, 1998, and 2000.  The EMGs 
were noted to be normal.  The examination results included an 
assessment where the examiner said that the etiology of the 
Veteran's numbness and tingling of the arms was not clear.  
The RO also determined that the Veteran's complaints of 
arthralgias were due to his nonservice-connected hepatitis C.  
The RO concluded that the evidence represented sustained 
improvement.  

The Board notes that the Veteran was granted service 
connection and a 40 percent rating for his disability with no 
EMG/NCV evidence to support the grant in April 1993.  In 
fact, an EMG/NCV study from May 1993 found only right CTS.  
The last EMG/NCV evidence of any abnormality of the left 
median and left ulnar nerves was from a test done in service.  
Despite the lack of EMG/NCV evidence, the Veteran was still 
diagnosed with peripheral, median and ulnar neuropathy on the 
left with symptoms of spinal accessory nerve damage and 
intercostal brachial neuritis on the left at his VA 
neurological examination in March 2000.  An outpatient entry 
from June 2000 provided an assessment of RSD of the left arm.  
The VA neurological examination from August 2004 did not 
provide any major different assessment of the Veteran's 
status.  The examiner did note the normal EMG/NCV studies 
over several years.  The examiner was not clear as to the 
etiology of the Veteran's symptoms.

The Veteran's complaints of pain, numbness, and tingling in 
1993 are unchanged in 2004.  His symptoms have been explored 
and evaluated with no true definite cause determined but 
several diagnoses have been provided, to include TOS, 
possibly RSD, and even syringomyelia.  The lack of an exact 
diagnosis has persisted since service.  The results of the 
EMG/NCV studies, standing alone, are not supportive of a 
reduction when taken in context with all of the other 
evidence of record.  

Upon review of the evidence of record the Board finds that it 
does not represent a material improvement of the Veteran's 
disability.  Although the exact cause of the Veteran's 
symptoms has not been definitively stated, his impairment 
remains essentially the same as when he was granted service 
connection.  Accordingly, the reduction of the 40 percent 
rating for thoracic outlet syndrome, status post surgical 
repair, with peripheral median and ulnar neuropathy, left 
with symptoms of spinal accessory nerve damage, was not 
proper and the rating is restored.  38 C.F.R. § 3.344.

D.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  

Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board also 
acknowledges that, as an increased rating claim, the 
potential for staged evaluations is applicable in this case.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  



Thoracic Outlet Syndrome, Status Post Surgical Repair, with 
Peripheral Median and Ulnar neuropathy, Left with Symptoms of 
Spinal Accessory Nerve Damage

The Veteran has been evaluated for his minor arm disability 
under Diagnostic Codes 8599 and 8515.  38 C.F.R. § 4.124a 
(2009).  Diagnostic Code 8515 relates to impairments of the 
median nerve and provides for a 60 percent disability of the 
minor arm for paralysis of the nerve.  Complete paralysis is 
defined as inclination of the hand to the ulnar side with the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Veteran is rated at the 40 percent level for incomplete, 
severe paralysis of the median nerve.  The left arm is his 
minor arm.

The evidence of record does not demonstrate that the Veteran 
satisfies the criteria for a 60 percent rating, or a rating 
for complete paralysis, for his disability at any time during 
the pendency of his appeal.  In fact, there is no evidence 
that the Veteran meets any of the enumerated criteria.  The 
VA examination reports and treatment records clearly document 
his subjective complaints of pain, numbness, and tingling; 
however, there is no objective evidence of the symptoms 
described in the rating criteria.  Further, the Veteran's 
complaints of limitation of motion, as well as evidence of 
arthritis of the left shoulder are part of a separate 
disability rating for the left arm.  

The Board notes that the Veteran's representative advocated 
for separate ratings for the Veteran's left ulnar and median 
nerves at the video conference hearing in January 2009.  The 
Board finds that the evidence does not support such an 
action.  The EMG/NCV evidence is unequivocal in establishing 
the absence of a documented neurological impairment of those 
nerves during this appeal by way of multiple testing, to 
include in May 2006 and at the time of the VA neurological 
examination in July 2008.  The examiner noted the prior test 
results and cited to EMG results from May 2008 that showed no 
evidence of median or ulnar neuropathy.  

The Veteran has been afforded every benefit in determining 
his current 40 percent rating.  The Veteran's 40 percent 
rating for severe incomplete paralysis of the median nerve 
for his minor arm allows for his symptoms.  There is no basis 
for an increased rating to be assigned for any period of time 
that is covered by this appeal and the claim is denied.

Intercostal Brachial Neuritis, Left, With Bicipital 
Tendonitis And Left Acromioclavicular Strain With 
Degenerative Arthritis Of The Shoulder

The Veteran's left shoulder disability, as described, has 
been evaluated as 20 percent disabling under Diagnostic Code 
5203 for disabilities involving impairment of the clavicle or 
scapula.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5203 a 20 
percent rating is the maximum schedular rating for an 
impairment of the minor arm.  Such a rating is for 
dislocation or nonunion with loose movement.  Id.  As the 
Veteran is already in receipt of the maximum schedular rating 
available an increased rating is not for consideration under 
Diagnostic Code 5203.

The Board has also considered a rating under Diagnostic Code 
5201, for evaluating limitation of motion of the shoulder.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, a 20 percent 
disability evaluation is warranted, for the minor arm, where 
the motion is limited to the midway between the side and 
shoulder.  A 30 percent evaluation is for consideration if 
the motion is limited to 25 degrees from the side.  Id.

The Board notes that ranges of motion for the shoulder are 
provided in 38 C.F.R. § 4.71, Plate I.  Normal flexion and 
abduction is from 0 to 180 degrees.  Normal external and 
internal rotation is from 0 to 90 degrees.  Rotation is 
measured with the upper part of the arm at shoulder level and 
the lower part of the arm is rotated forward from an upright 
position.  Id.

At his VA orthopedic examination in July 2004 the Veteran had 
flexion and abduction to 40 degrees with active testing.  On 
passive testing, the examiner said he was able, with great 
effort, to get the Veteran to 90 degrees for flexion and 80 
degrees for abduction.  The Veteran complained of pain but 
the examiner noted that the Veteran was a large man with 
well-formed musculature and no evidence of atrophy.  He said 
he could not do strength testing due to the Veteran's 
inability to provide resistance.  The examiner estimated 
strength at less than 3/5 but said on observing the Veteran, 
aside from the examination; he obviously had greater than 3/5 
strength.  There was x-ray evidence of DJD in the A/C joint.  

At a VA neurological examination in October 2007 the Veteran 
had forward flexion of the left shoulder to 75 degrees and 
abduction to 70 degrees.  The examiner said that all of the 
movements were extremely painful and the Veteran would not 
allow the examiner to move the arm further.  The examiner 
said that repetitive range of motion testing did not seem to 
increase the pain or decrease the range of motion.  The 
examiner said that the Veteran had 4/5 strength in the 
deltoid and that pain was a limiting factor on examining the 
biceps.  There was 5/5 strength in the triceps, 4/5 strength 
in the wrist extensors, 5/5 strength in the flexors, and 4/5 
strength in the grip.

At his orthopedic examination in March 2008 the Veteran 
reported that he had pain in his left arm that was 9/10.  He 
said it was present all of the time and was not related to 
any activity.  The examiner noted that the Veteran's range of 
motion was "extremely subjective."  He reported that there 
was flexion of 0 to 120 degrees, 0 to 90 degrees of 
abduction, 0 to 80 degrees of external rotation and 0 to 70 
degrees of internal rotation.  The examiner said the 
measurements were after multiple attempts to try and get the 
Veteran to cooperate and that the Veteran was guarding and 
had some element of symptom magnification.  The examiner said 
that it was very difficult to note this examination 
represented the Veteran's true motion.  He said there was 
significant guarding and exaggeration of the symptoms.  He 
added that the active and passive motion were the same with 
no changes on multiple repetitions.  The examiner said there 
was obvious pain throughout the full arc of motion.

The VA outpatient records for the period from 2004 to 2008 
noted numerous complaints of left arm and left shoulder pain.  

All of the examiners expressed an opinion that the Veteran 
was not being fully cooperative in his range of motion 
testing.  Some thought he was exaggerating his symptoms.  In 
any event, the examination results, as well as the treatment 
records, do not demonstrate a limitation of motion to 25 
degrees from the side, even upon taking into account pain on 
use.  At no point was range of motion limited to 25 degrees 
from the side due to pain, repetitive use, weakness, or other 
factors.  Such a limitation is not recorded in any of the 
many outpatient entries relating to treatment for the 
Veteran's left shoulder.  An increased evaluation is not 
warranted for limitation of motion of the minor arm.

The Board has also considered the Veteran for an increased 
evaluation under Diagnostic Code 5200 for disabilities 
involving ankylosis of the scapulohumeral articulation.  
However, there is no evidence of ankylosis in the left 
shoulder joint to warrant consideration of a disability 
evaluation under Diagnostic Code 5200.

Likewise the Board has considered the Veteran's claim for an 
increased evaluation under Diagnostic Code 5202 involving 
impairments of the humerus.  Under Diagnostic Code 5202 a 40 
percent evaluation is applicable where there is fibrous union 
of the humerus of the minor arm.  A 50 percent evaluation is 
warranted where there is a nonunion or false flail joint.  
Finally, a 70 percent evaluation is for consideration where 
there is loss of head of the humerus (flail joint).  38 
C.F.R. § 4.71a.

A thorough review of the evidence of record does not 
demonstrate an impairment of the humerus joint, and clearly 
not one where there is a fibrous union, nonunion or false 
flail joint, or loss of head of the humerus.  Thus an 
increased evaluation is not warrant under Diagnostic Code 
5202.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45, 
4.59 (2009).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  

In regard to the Veteran's left shoulder there are multiple 
entries documenting his subjective complaints of pain for his 
left arm.  It is difficult to separate those complaints of 
pain that are attributable to his service-connected 
neurological impairment from his left shoulder, primarily, 
orthopedic impairment.  The several VA examination reports 
address his left shoulder disability noted that the Veteran 
resisted efforts at testing but was able to move his left arm 
through a range of motion after repeated efforts by the 
examiners.  The examiners commented that there was no 
evidence of a loss of motion after repetitive testing at the 
examinations.  They commented that it was possible there 
would be a decrease in motion due to pain with repetition.  
However, a measurement of this decrease could not be stated 
without resorting to speculation.

The Board notes that the March 2008 VA examiner commented 
that the Veteran had obvious pain throughout the full arc of 
motion.  He also stated that the Veteran had mild discomfort 
associated with the examination of the left shoulder.  
Although the Veteran has had subjective complaints of pain, 
the April 2004 VA examiner noted that there was no atrophy of 
the left shoulder and that the Veteran had well-formed 
musculature.  The objective evidence regarding pain, as well 
as the Veteran's subjective complaints of pain and weakness 
are contemplated in his current 20 percent disability 
evaluation.  There is no basis to grant an increased rating.

Upon review of all of the evidence of record, the Board finds 
that the evidence does not support a higher evaluation for 
intercostal brachial neuritis, left, with bicipital 
tendonitis and left A/C strain with degenerative arthritis of 
the shoulder at any time during the pendency of the appeal.  
Accordingly, the Veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits to 
warrant increased evaluations for the Veteran's thoracic 
outlet syndrome or his left intercostal brachial neuritis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

In light of the Veteran's reports that his employment is 
affected by the service-connected disabilities at issue, the 
Board has also considered whether the Veteran's disabilities 
are so exceptional as to require consideration of an 
extraschedular rating.  In Thun v. Peake, the Court held that 
determining whether a claimant is entitled to an 
extraschedular rating is a three-step inquiry.  22 Vet. App. 
111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The 
first step is to determine whether the "evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate."  Id.  If the adjudicator 
determines that this is so, the second step of the inquiry 
requires the adjudicator to "determine whether the 
claimant's exceptional disability picture exhibits other 
related factors," such as marked interference with 
employment or frequent periods of hospitalization.  Id. at 
116.  Finally, if the first two steps of the inquiry have 
been satisfied, the third step requires the adjudicator to 
refer the claim to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination of whether an extraschedular rating is 
warranted.  Id. 

In this case, the schedular criteria are adequate to address 
the Veteran's level of disability for his disabilities of the 
left arm and left shoulder.  His disability evaluations are 
recognition of the severity of impairment of his individual 
disabilities.  The Veteran's subjective and objective 
symptoms are contemplated in the rating criteria and are 
allowed for in his disability ratings.  The Veteran is 
employed.  He has not required any hospitalization for his 
disabilities.  

There is nothing unusual in the Veteran's specific case of 
complaints of pain, numbness, and limitation of motion that 
renders the rating schedule inadequate to address his 
disabilities.  In light of this finding there is no 
requirement to proceed with the next two steps in 
consideration of an extraschedular rating.  Thun, 22, Vet. 
App. at 116.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2009)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Court issued a second decision in which it held, in part, 
that VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id. at 9-10.

Finally, the Court also addressed the notice required in 
certain cases involving increased ratings.  See Vazquez, 
supra; vacated and remanded by 580 F.3d 1270 (Fed. Cir. 
2009).  The Court had previously held that claims for an 
increased rating could require notice specific to the 
disability as well as notice to provide evidence as to how 
the disability affected the claimant's daily life.  However, 
the Federal Circuit vacated the decision and remanded the 
case back to the Court.  The Federal Circuit did not find the 
same obligation for notice in increased rating claims as did 
the Court.

The Veteran's claim was received in April 2004.  The RO 
initially wrote to him regarding the issue of numbness in the 
right arm in April 2004.  He was informed of the 
evidence/information needed to substantiate a claim for 
service connection at that time.  He was advised of VA's duty 
to assist and what he needed to do in the development of his 
claim.  He was asked to submit evidence to the RO.  

The RO wrote to the Veteran specifically in regard to his 
increased rating claims in July 2004.  The April 2004 letter 
had advised him he needed to submit evidence to show his 
disabilities had gotten worse.  The second letter provided 
examples of evidence the Veteran could submit in support of 
his claim in addition to the information regarding VA's duty 
to assist and what the Veteran should do.  He was asked to 
submit any medical evidence he had in his possession.  

The RO denied service connection for right arm numbness in 
November 2004 as well as an increased rating for the 
Veteran's service-connected left intercostal brachial 
neuritis.  As noted, supra, the RO proposed to reduce the 
Veteran's rating for his service-connected thoracic outlet 
syndrome.  This was accomplished by way of the rating 
decision dated in February 2005.

The Veteran disagreed with the RO's action, to include the 
denial of service connection, the denial of an increased 
rating, and the reduction in May 2005.  He submitted a 
lengthy statement in support of his claim that same month.

The RO increased the Veteran's rating for his thoracic outlet 
syndrome to 20 percent in June 2006.  A SOC was for that 
issue was provided by the RO in June 2006.  The Veteran 
perfected his appeal in July 2006.

The RO conducted additional development in the case.  The 
Veteran was issued a SOC that included the issue of an 
increased rating for his left intercostal brachial neuritis 
in January 2008.  

The RO wrote to the Veteran in regard to the claim for 
service connection for numbness in the right arm in February 
2008.  The RO acknowledged that a claim for this disability 
had been previously denied in January 1994.  The letter 
explained the basis for the prior denial and informed the 
Veteran that new and material evidence was required to reopen 
the claim.  The Veteran was informed that the disorder was 
not shown in service and was not shown to be related to his 
service-connected thoracic outlet syndrome disability.  He 
needed to submit evidence related to either of those two 
factors.  

The RO re-adjudicated the claim for numbness of the right arm 
and issued a SOC in February 2008.

The RO wrote to the Veteran again in May 2008.  He was 
provided the notice addressed by the Court in Vazquez.  The 
letter informed him of the rating criteria applicable to his 
two service-connected disabilities and explained how VA 
determined a disability rating.  

The RO re-adjudicated the Veteran's claim in August 2008 by 
way of a supplemental statement of the case (SSOC).

In regard to the right arm numbness issue the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
and that he needed to submit new and material evidence for 
his claim.  He was not provided with the notice required 
pursuant to Kent until February 2008.  At that point his 
claim had been developed for service connection with records 
obtained, testing done, and examinations provided.  He had 
responded to the denial of service connection with 
statements, evidence, and testimony.  The evidence was 
insufficient to establish service connection.  It would be 
unreasonable to conclude that he would have provided any 
additional evidence to support a reopening of his claim based 
on the late notice received.  Thus, the Board concludes that 
there was no prejudice to the Veteran by way of the late Kent 
notice.

Nor was the Veteran provided with the notice addressed by the 
Court in Dingess.  As the Board concludes that new and 
material evidence has not been received to reopen the 
Veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In regard to the increased rating issues, the Veteran was 
provided notice in April 2004 and July 2004 of what was 
required to establish an increased rating.  He was informed 
of the type of evidence that would support his claim.  He was 
informed of the general criteria for assigning disability 
ratings by way of the May 2008 letter.  As increased ratings 
have herein been denied, it is not prejudicial that the RO 
did not provided notice of how effective dates are assigned.  
Throughout his claim the Veteran has responded to the several 
notice letters.  He has submitted evidence and argument in 
support of his claim in response to the rating actions taken 
by the RO.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection and increased ratings as 
evidenced by his statements and the submission of medical 
evidence he believed supported his claim.  There is no 
evidence of prejudice to the Veteran based on any notice 
deficiency and he has not alleged any prejudice.  Thus, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran claim has been obtained.  The 
evidence includes his STRs, private and VA treatment records, 
VA examination reports, and statements from the Veteran.  He 
testified at a video conference hearing in January 2009.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.


ORDER

The issue of entitlement to service connection for hepatitis 
C is dismissed.

New and material evidence to reopen the claim to reopen the 
Veteran's claim for service connection for numbness of the 
right arm has not been received.  To this extent, the benefit 
sought on appeal is denied.

A 40 percent disability rating for thoracic outlet syndrome, 
status post surgical repair, with peripheral median and ulnar 
neuropathy, left with symptoms of spinal accessory nerve 
damage is restored from May 1, 2005.

Entitlement to a disability rating in excess of 40 percent 
for thoracic outlet syndrome, status post surgical repair, 
with peripheral median and ulnar neuropathy, left with 
symptoms of spinal accessory nerve damage, is denied.

Entitlement to a disability rating in excess of 20 percent 
for intercostal brachial neuritis, left, with bicipital 
tendonitis and left acromioclavicular strain with 
degenerative arthritis of the shoulder, is denied.

REMAND

The Veteran has also sought entitlement to service connection 
for arthritis of the back, neck, right shoulder, right arm, 
right leg, left leg, and left arm.  His claim has been 
adjudicated on that basis.  However, he has also continually 
expressed subjective complaints of numbness involving his 
upper and lower extremities.  Thus, the Veteran's contentions 
regarding numbness must also be adjudicated.  See Brokowski 
v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's 
identification of the benefit sought does not require any 
technical precision) citing to Ingram v. Nicholson, 21 Vet. 
App. 232, 256-57 (2007) (It is the pro se claimant who knows 
what symptoms he is experiencing and that are causing him 
disability); see also Robinson v. Nicholson, 21 Vet. App. 
545, 552 (2008).  (The Board is required to consider all 
issues raised either by the claimant or the evidence of 
record).

The Veteran is service-connected for a neurological 
impairment of the left arm and the Board has denied a claim 
for service connection for numbness of the right arm.  Thus, 
neither the claim regarding numbness of the right or left arm 
will be addressed on remand.  

In addition to the above STR entries, the Veteran was seen 
for complaints of right knee pain for the past two weeks in 
September 1984.  There was no history of trauma.  The Veteran 
had a full range of motion, there was no swelling and the 
ligaments were stable.  There was positive reaction to 
compression and the examiner noted crepitus.  The assessment 
was patello-femoral syndrome (PFS) of the right knee.  The 
Veteran was seen a week later with complaints of pain.  The 
examiner noted that there were no changes in the objective 
symptoms.  No condition/disorder was assessed.  

The Veteran was treated for an inversion injury of the left 
ankle in January 1985.  He had a full range of motion, no 
bone tenderness, and some swelling.  The assessment was left 
ankle sprain.  

He was seen for complaints of a sprained right wrist in 
September 1985.  The clinical entry noted the Veteran 
reported he had hit another person.  There was slight 
swelling with no discoloration.  The wrist was tender on 
palpation.  The assessment was initially fracture versus 
sprain awaiting x-rays.  However, the x-ray results were 
negative.  

Finally, the Veteran did suffer a separated right shoulder as 
part of his initial difficulties in service.  

In regard to the Veteran's cervical spine he did suffer a 
right shoulder injury in service that resulted in a lifelong 
disability involving the left arm and shoulder.  He has 
continually complained of neck pain throughout the years.  
His MEB provided an assessment of neck pain that was 
secondary to the left shoulder injury and treatment.  

The Veteran submitted a claim for an increased rating for his 
left shoulder disability in January 1987.  A VA treatment 
record, dated October 22, 1987, noted that the Veteran was 
seen for an injury to his right hand after a fall.  X-rays of 
his left shoulder were done.  The entry noted an assessment 
of DJD of the cervical spine.  The actual x-ray report is not 
of record.  However, x-rays taken in conjunction with a VA 
examination in November 1988, were interpreted as normal.

The record includes a number of additional x-ray reports and 
MRI reports that did not include any finding of DJD of the 
cervical spine.  An x-ray from August 1999 reported that 
there was no acute bony or soft tissue abnormality but there 
was minimal anterior ligamentous calcifications.  A later x-
ray from February 2003 noted evidence of degenerative 
spurring.  A private x-ray from May 2004 reported evidence of 
degenerative changes.

The Veteran's right shoulder was also initially negative for 
x-ray evidence of arthritis soon after service.  However, 
more recent x-rays have provided evidence of degenerative 
changes.  

A whole body imaging demonstrated mild increased activity at 
the knees and feet in July 2000.  The report said these 
findings were most likely stress related changes.  

There is also evidence of degenerative disc disease (DDD) of 
the lumbar spine noted by a VA MRI report dated in September 
1999.  Additional findings of degenerative changes of the 
lumbosacral spine are of record by way of several additional 
x-ray reports.  

In light of the several injuries noted in service, the later 
findings of DJD or arthritis, and the Veteran's complaints of 
continued pain in his several joints, a VA examination is 
required to assess his claim.

The same is true for his claims for alleged numbness of the 
lower extremities.  The Veteran has said he has experienced 
pain and numbness in his legs for some time.  He has alleged 
since service at times and given a more recent history at 
other times.  Treatment entries record complaints of such 
symptoms dating back to 1996.  The Veteran should be afforded 
a VA examination to assess his complaints of numbness in his 
lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to assess his claim for 
service connection for disorders of the 
back, neck, right shoulder, right arm, 
right leg, left leg and left arm.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  The 
examiner must indicate in the examination 
report that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.  The results of such must 
be included in the examination report.

The examiner is requested to identify any 
and all disorders of the back, neck, 
right shoulder, right arm, right leg, 
left leg and left arm that may be 
present.  In regard to the left arm, the 
examiner is requested to identify if 
there are any additional disorders for 
the left arm aside from the service 
connected disabilities of thoracic outlet 
syndrome, left intercostal brachial 
neuritis with bicipital tendonitis and 
left acromioclavicular strain with 
degenerative arthritis of the shoulder, 
and ganglion cyst.

For any disorder that is identified, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (a probability of 50 
percent or greater) that any currently 
diagnosed disorder is directly related to 
the Veteran's military service.  For any 
diagnosed disability that the examiner 
finds is not related to service, is it at 
least as likely as not (a probability of 
50 percent or greater) that the condition 
is related or due to a service-connected 
disability?  If not, is any diagnosed 
disability at least as likely as not 
aggravated by (i.e. permanently worsened 
by) a service-connected disability?  A 
complete rationale for any opinion 
expressed must be provided.  

2.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


